Citation Nr: 1133877	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  07-04 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for psychiatric disability, claimed as posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to February 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied service connection for posttraumatic stress disorder (PTSD).  In September 2006, the Veteran submitted a notice of disagreement and subsequently perfected his appeal in February 2007.

In October 2008 and October 2009, the Board remanded the Veteran's claim of entitlement to service connection for PTSD to the Appeals Management Center (AMC) for further evidentiary development, including obtaining outstanding and updated treatment records and providing the Veteran with a VA psychiatric examination.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the AMC obtained updated VA treatment records and outstanding private treatment records identified by the Veteran.  Additionally, the Veteran was afforded a VA examination in February 2010.  Accordingly, all remand instructions issued by the Board have been complied with and this matter is once again before the Board.

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to its adjudication of the Veteran's claim of entitlement to service connection for psychiatric disability, claimed as PTSD.

The Board is cognizant of the fact that the Veteran's case has been in adjudicative status since 2006, and that it has been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claim.

The Veteran underwent a VA mental disorders examination most recently in February 2010.  The examiner found the Veteran's report of an in-service sexual assault was not credible.  However, the RO's rating decision and the previous Board remands have already conceded the Veteran's alleged in-service stressor.  As such, the examiner's failure to provide a medical nexus based on the lack of an in-service stressor is not an adequate opinion upon which to decide the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  On remand, the examiner must provide an opinion on the etiology of the Veteran's PTSD in light of the conceded stressor.

As the United States Court of Appeals for Veterans Claims (Court) explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  See Colvin at 175.  For the reasons described above, the Veteran's claim of entitlement to service connection for PTSD must be remanded for a new VA opinion.

Additionally, as the case is being remanded, the Board will take the opportunity to obtain any VA treatment records not yet associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Copies of all outstanding VA treatment records from the St. Cloud VA Medical Center, and any other VA facility identified by the Veteran, should be obtained and added to the claims folder.

2.  Following completion of the above, the Veteran's claims file should be returned to the original February 2010 VA examiner, if possible, for clarification of the opinion.  Specifically, the examiner should provide on opinion on whether the Veteran's currently diagnosed PTSD was caused or aggravated by his conceded in-service sexual assault stressor.  The examiner must be informed of the conceded stressor and that it has already been accepted by VA.  The Veteran may be recalled for examination, if deemed necessary.

If the February 2010 VA examiner is unavailable, the Veteran should be afforded an examination with an appropriate examiner in order to determine the nature and etiology of his psychiatric disability.  All indicated studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents therein, including the conceded in-service stressor.  The examination report should reflect that such a review was conducted.

The examiner must state whether the Veteran's currently diagnosed PTSD, or other psychiatric disability, was caused or aggravated (permanently increased in severity beyond the natural progression of the disorder) by his active duty service, including his conceded in-service sexual assault.  If the examiner diagnoses the Veteran with a personality disorder, s/he must state whether there any additional psychiatric disorders superimposed onto the personality disorder that may be attributed to service.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  After completing the above actions and any other development that may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claim of entitlement to service connection for psychiatric disability, claimed as PTSD, should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, this issue should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2010).

